FILED
                            NOT FOR PUBLICATION                             JUN 03 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE DOLORES RODRIGUEZ                           No. 09-70150
RENDON; et al.,
                                                 Agency Nos. A097-349-790
             Petitioners,                                   A097-349-791
                                                            A097-349-792
  v.

ERIC H. HOLDER Jr., Attorney General,            MEMORANDUM *

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted May 25, 2010 **
                              San Francisco, California

Before: CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Jose Dolores Rodriguez Rendon and his wife and their minor son, natives

and citizens of Mexico, petition pro se for review of the decision of the Board of



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Immigration Appeals denying their motion to reconsider the BIA’s refusal to

reopen the underlying denial of their application for cancellation of removal based

on their failure to establish the requisite hardship to their qualifying relatives.

      Petitioners contend that the BIA violated their due process rights by not

allowing them to present evidence and witnesses to establish the extreme hardship

required to qualify for cancellation relief. The BIA concluded that the minor

petitioner had failed to establish a qualifying relative. The BIA also concluded that

petitioner’s letter, describing their United States citizen son’s liver disorder, failed

to establish extreme hardship.

      The BIA did not violate petitioners’ due process rights by refusing to

reconsider or reopen their application for cancellation of relief. The BIA did not

abuse its discretion when it denied petitioners’ motion to reconsider because the

motion failed to identify any error of law or fact that justified relief. See 8 C.F.R. §

1003.2(b)(1) (2009). We lack jurisdiction to review the agency’s underlying

discretionary determination that petitioners failed to establish exceptional and

extremely unusual hardship to a qualifying relative. See Martinez-Rosas v.

Gonzales, 424 F.3d 926, 930 (9th Cir. 2005). Also, the BIA did not abuse its

discretion in denying petitioners’ underlying motion to reopen because they failed

to present material new evidence of hardship. See 8 C.F.R. § 1003.2(c)(1) (2009).


                                            2                                         09-70150
It follows that petitioners did not establish a due process violation. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to succeed on a due

process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    09-70150